DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 09 December 2020.
2.  Claims 8-13 are pending in the application.
3.  Claims 8-13 have been rejected.
4.  Claims 1-7 were cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 09 December 2020.
Claim Objections
6.  Claim 8 is objected to because of the following informalities:  misspelling.  The word “color” has been misspelled as “colour” and the word “neighborhood” has been misspelled as “neighbourhood”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.  Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) mathematical concepts specifically mathematical calculations. This judicial exception is not integrated into a practical application because the claims is comprised of steps of that involve performing encryption using mathematical formulas or mathematical calculations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.  Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 8 recites “i.e., a target image superimposed with visual cryptography”.  The use of “i.e.” makes the claim indefinite.
Claim 8 recites the limitation "the image", “the input image block”, “the current image block”, “the error e[n]”, “the right side”, “the left lower side”, “the lower side”, “the right lower side”, “the neighbourhood” and “the surrounding pixels” in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner whether this refers to the secret image or the gray image.  Clarification is needed.
Claim 9 recites the limitation "the maximum brightness” in the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Allowable Subject Matter
9.  Claims 8-13 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Kevenaar et al US 2006/0115082 A1 (hereinafter Kevenaar).  Kevenaar is directed to an authentication system that includes optical authentication devices.  Each optical authentication device includes an optical layer.  The optical layer includes a representation of a first image visually encrypted under control of an encryption key.  An inspection device decrypts the optical layer of the optical authentication device under control of the encryption key and visualizes the first image to enable verification of the unique identification of the authentication device [abstract].  Kevenaar teaches visual cryptography using gray scales [0051].  However, the prior art does not disclose, teach or fairly suggest the limitations of “step s13: vector quantization quantizing each image block into a binary image block by using a vector quantizer, that is, a value of each pixel after quantization being 0 or 1”, “step s14: vector visual encryption obtaining k shared image blocks s.sub.1[n], . . . , s.sub.k[n] by performing vector visual cryptography encoding for the quantized binary image block”, “step s15: simulation of superimposition decoding superimposing the k shared image blocks s.sub.1[n], . . . , s.sub.k[n], that is, obtaining a target image block y[n] by multiplying pixel values corresponding to different shared image blocks for visual cryptography decoding”, “step s16: error calculation calculating an error between the input image block [circumflex over (x)][n] of the vector quantizer and the target image block y[n] as e[n]: e[n]= [n]-y[n]”, “step s17: vector error diffusion diffusing the error e[n] into four image blocks around the current image block by using a vector error diffusion filter H[n]; and the error after diffusion being e[n], obtaining a modified image block [circumflex over (x)][n]=x[n]+ [n] by mhodifying input pixel values of the above four image blocks with the error [n], and using the modified image block [circumflex over (x)][n] as an input of the vector quantizer at step s13; and the steps s17 specifically comprises: step s171: neighbourhood selection selecting four image blocks located at the right side, the left lower side, the lower side and the right lower side of the current image block as neighbours of the current image block, wherein these neighbours are destinations to which the error of the current image block is diffused; and step s172: diffusing the error e[n] into the image blocks in the neighbourhood by using the vector error diffusion filter H[n]; sequentially accessing each pixel in the current image block, calculating the error between the pixel of the reconstructed image and the input pixel of the vector quantizer, and diffusing the error onto a pixel around the current image block by using an ordinary scalar error diffusion filter; and when the error is diffused onto one quantized pixel, not changing the pixel value, and allowing, by the pixel, the diffused error to be unchanged, and transferring the error to the surrounding pixels by a same scalar error diffusion filter” and “step s18: processing each image block through the above steps s13-s17, and obtaining an output result of the visual encryption method by using k shared images s.sub.1[n], . . . , s.sub.k[n] as an output after the processing of all image blocks is completed”, as recited in independent claim 8. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Morovic et al US 2017/0061851 A1 directed to a pixel source for a visual presentation [abstract].
B.  Thiebaud et al US 2009/0285478 A1 directed to spatial frequency analysis contained in a compressed image is used not only for decompression of images but also for selection of an appropriate gamut mapping algorithm [abstract].
C.  Agostinelli et al US 2004/0075817 A1 directed to display systems that form a two-dimensional image and more particularly relates to a color display apparatus and method for generating images having a broadened color gamut using electromechanical grating devices [0002].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492